United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3792
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Joseph Cranford,                        *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 20, 2012
                                Filed: June 25, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Joseph Cranford appeals the district court’s1 revocation of his supervised
release, and the court’s imposition of a 10-month prison sentence. After careful
review, we conclude the revocation and sentence were proper. The district court did
not abuse its discretion by revoking Cranford’s supervised release, as the supervised-
release violations to which he admitted--including multiple failed drug tests, as well
as failures to report for drug testing and treatment--were not merely an accumulation
of technical violations. See United States v. Melton, 666 F.3d 513, 516 (8th Cir.

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
2012) (standard of review; revocation is appropriate where violations, while not
presenting danger to society, “indicate[] a pervasive unwillingness to follow the
rehabilitation program”). In addition, we conclude that the court considered the 18
U.S.C. § 3553(a) factors, see United States v. White Face, 383 F.3d 733, 740 (8th Cir.
2004) (court need not list every § 3553(a) factor when sentencing defendant upon
revocation of supervised release; if sentencing judge references some § 3553(a)
factors, this court is satisfied that district court was aware of entire contents of
relevant statute), and that Cranford did not possess a Sixth Amendment right to
counsel in his revocation hearing, see United States v. Ray, 530 F.3d 666, 668 (8th
Cir. 2008) (Sixth Amendment does not apply to supervised-release revocation
hearing).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion to withdraw, subject to counsel informing Cranford about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -2-